So far as appears from the case the plaintiff is not entitled to relief in equity. If the defendants had no authority to purchase the automobile for the use of the police department of Dover or to pledge the credit of the city to pay for it, the plaintiff as the mayor of the city and as its representative has the power *Page 148 
under the city ordinances to refuse to draw his warrant for the payment for the machine. His injunctive power is adequate to prevent the application of the public funds to this purpose, until the right of the defendants to reimbursement is established by appropriate proceedings at law. No irreparable injury will result. Perkins v. Foye, 60 N.H. 496; Williams v. Mathewson, 73 N.H. 244; Claremont v. Rand, 76 N.H. 116. Under these circumstances it is not advisable to consider at this time the question argued by counsel. reason appears why the bill should not be dismissed.
Case discharged.
All concurred.